Case 1:19-cv-02694-DG-RLM Document 47 Filed 08/10/21 Page 1 of 2 PageID #: 323




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
SANDRA HERAS,

                                            Plaintiff,                 MEMORANDUM
                                                                       AND ORDER

                 -against-                                             19-CV-2694 (DG)

METROPOLITAN LEARNING INSTITUTE, et al.,

                                             Defendants.
-------------------------------------------------------------------x
ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

        As evidenced in plaintiff’s latest discovery-related application (DE #45) and defendants’

response thereto (DE #46), the parties have ignored the directives of this Court and persist in

digging in their heels with respect to discovery issues. Contrary to this Court's Memorandum

and Order of July 30, 2021 (DE #41), as well as its reiteration of that holding in its Order of

August 3, 2021, plaintiff’s counsel continues to insist that this Court ruled “that class wide

discovery can continue in this action” (DE #45 at 1). In fact, “the Court did not authorize

‘class wide discovery[.]’” 8/3/21 Order. Staking out an equally extreme and unfounded

position, defense counsel argues that “since this Court has not ordered class-wide discovery as

of yet,” any ESI discovery should “be limited in scope to only Plaintiff’s specific employment

relationship with Defendant . . . .” (DE #46 at 1). However, this Court’s July 30th M&O

expressly drew a distinction between classwide discovery (which the Court disallowed) and

discovery of “documents relating to [defendants’] policies and practices” (DE #41 at 3), which

was permitted.
Case 1:19-cv-02694-DG-RLM Document 47 Filed 08/10/21 Page 2 of 2 PageID #: 324




         It is unclear from the parties’ perfunctory submissions whether they have reached

agreement as to the custodians whose ESI is to be searched and as to the search terms to be

utilized. 1 Once again, the Court directs the parties to confer in good faith to resolve any

remaining disputes, and directs defendants to complete their production, in a manner consistent

with the Court's multiple discovery orders, no later than August 21, 2021.

         SO ORDERED.

Dated:      Brooklyn, New York
            August 10, 2021



                                                     /s/   Roanne L. Mann
                                                     ROANNE L. MANN
                                                     UNITED STATES MAGISTRATE JUDGE




1
  Although the email threads attached to plaintiff’s pending motion suggest that defendants oppose using certain
requested search terms, the defense response to that motion appears to consent to “Plaintiff’s referenced email
search terms cited in her counsel’s letter motion” - albeit with production limited to “Plaintiff’s specific
employment relationship with Defendant” (DE #46 at 1).

                                                           2
